Dear Dr. Casanova:
You have requested an opinion of the Attorney General with regard to the applicability, vel non, of the Louisiana sales and use taxes on items or goods purchased or leased through the Medicare program.
In answer to your question, I refer you to R.S. 47:315.3 which provides, in pertinent part, the following:
      " § 315.3. Sales tax refund; sales and rentals covered by Medicare.
      Any person who has paid Louisiana sales and use taxes upon the sale, lease or rental of corporeal movable property when such sale, lease or rental is paid by or under the provisions of Medicare, shall be entitled to reimbursement of the amount of tax paid on such property. Upon receipt of a sworn statement of such person as to the amount of taxes paid under the provisions of this Chapter on such corporeal movable property and upon proof of payment by or under the provision of Medicare, the secretary shall make a refund to such person in the amount to which he is entitled.
      No refund shall be made under the provisions of this section unless a claim for refund covering the amount to which a person is entitled is filed on or before the end of the third calendar year from the date of the sale, lease, or rental of the property."
As can be gleaned from the above, purchasers and/or users of items or goods purchased under the Medicare program are entitled to a reimbursement of state sales and use taxes on such items or goods. Care must be exercised that the claims for such reimbursement be filed timely.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III/dra
Date received: Date released:
Robert E. Harroun, III Assistant Attorney General